SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

647
KA 14-01248
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOHN P. CORRA, DEFENDANT-APPELLANT.


KATHLEEN A. KUGLER, CONFLICT DEFENDER, LOCKPORT (EDWARD P. PERLMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

NIAGARA COUNTY DISTRICT ATTORNEY’S OFFICE, LOCKPORT (THOMAS H. BRANDT
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered September 21, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On this appeal from a judgment convicting defendant
upon his plea of guilty of attempted burglary in the first degree
(Penal Law §§ 110.00, 140.30 [3]), we note that “no mention was made
on the record during the course of the allocution concerning the
waiver of defendant’s right to appeal his conviction that he was also
waiving his right to appeal the harshness of his sentence (see People
v Maracle, 19 NY3d 925, 928 [2012])” (People v Pimentel, 108 AD3d 861,
862, lv denied 21 NY3d 706). We thus conclude that the waiver of the
right to appeal does not encompass the challenge to the severity of
the sentence (see People v Doblinger, 117 AD3d 1484, 1485). We
nevertheless further conclude that the sentence is not unduly harsh or
severe.




Entered:    July 8, 2016                           Frances E. Cafarell
                                                   Clerk of the Court